DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 11-14, 17-20 and 24-32 are pending in the application. 
This action is in response to applicants' amendment dated August 4, 2022.  Claims 1 and 14 have been amended and claims 29-32 are newly added.
Response to Amendment
Applicant's arguments filed August 4, 2022 have been fully considered with the following effect:
With regards to the 35 U.S.C. 102(a)(2), anticipation rejection, labeled paragraph 1) in the last office action, the applicant’s arguments have been fully considered but are not found persuasive. The applicants’ stated that none of the cited documents dated before the priority date of the instant application, i.e., Other AACR Abstracts, WO ‘225, and/or Merck-Serono, link the name “BGB-290” referenced in Gupta with a specific structure.  The applicants also stated that “The record clearly shows that a skilled artisan would not have understood or recognized the chemical name or the structure of “BGB-290” as referenced by Gupta “before the effective filing date of the claimed invention” as required by 35 U.S.C. § 102”.  However, newly obtained information from DNA_Alklatingdna-alkylating.com provided herewith sets forth the nomenclature of BGB-290 well before the effective filing date of the instant application.  The effective filing date is July 17, 2018 and the reference is June 29, 2017 which is not only prior the effective filing date but also prior to the applicants earliest foreign priority date where BGB-290 is the product name and (10aR)-2-fluoro-5,8,9,10,10a,11-hexahydro-10a-methyl-5,6,7a,11-tetraazacyclohepta[def]cyclopenta[a]fluoren-4(7H)-one is the chemical name.  The applicants also stated that Gupta does not teach a method for treating cancer in a human subject at a human dose of 1-120 BID.  However, as stated in the last office action, Gupta does teach a dosage which falls within the dosage range included by amendment into claim 1, i.e. a dose of 1-120 mg twice daily, where the BGB-290 is administered at 3 mg/kg twice daily as seen in line 10 on page 2. The applicants also urge that Gupta is silent to human, but Gupta teaches that the administration of BGB-290 at 3 mg/kg twice per day to animals.  The applicants have defined the administration of the compounds in there specification in paragraph [0082] where the term “subject” includes any organism, preferably animal, more preferably a mammal (e.g., rat, mouse, dog, cat, rabbit” and most preferably a human.  The preferred embodiments are all embraced by “animal” which is as stated in Gupta.  Therefore, Gupta teaches the method for treating glioblastoma multiforme in a human comprising administering to the human subject a therapeutically effective amount of a PARP inhibitor at a dose of 3 mg/kg twice per day in combination with a therapeutically effective amount of temozolomide as claimed herein.
Claim(s) 1, 4-7, 11-14, 17-20 and 24-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta, for reasons of record and stated above.

With regards to the 35 U.S.C. 103, obviousness rejections, labeled paragraph 2) in the last office action, the applicant’s arguments have been fully considered but are not found persuasive. The applicants’ stated that although Zhou generally mentions a combination of PARP inhibitors 9example 69) with TMZ and/or radiation, Zhou does not disclose any combination data.  The applicants also stated that at the time of the invention, it was known to a person of skill in the art that PARP inhibitors in combination with TMZ and/or radiation therapy – such as those methods Applicant claim – had severe toxicity issues and a high failure rate in treating the claimed-recited cancers in human subjects.  The applicants’ disclosure fails to show that the results were surprising and unexpected.  For example, example 4 which does not include radiation consisted of 16 patients and only 1 was found to have a 99.5% decrease in CA125 by week 12 and the other 7 of the 8 who remained on treatment showed “unconfirmed partial responses”.  Examples 3 (combination therapies 1, 2 and 3) does not exhibit any results and example 5 (Arm A, B and C) began with 15 patients and of the 7 patients that finished the trial one achieved an unconfirmed partial response, 4 had stable disease and 2 patients had progressive disease.  The applicants showing of unexpected results (Exhibit B) after the filing date does not provide support for the invention at the time of filing.
Claims 1, 4-7, 11-14, 17-20 and 24-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al., U.S. Patent No. 9,260,440 for reasons of record and stated above.

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, labeled paragraph 3) in the last office action, the applicant’s arguments have been fully considered but are not found persuasive. The applicants’ stated that Example 4 expressly discloses working examples in the form of a human clinical trial describing the use of a combination of Compound A and Compound B, i.e. a compound of formula (III) and (IV) with TMZ to treat patients with solid tumors including inter alia prostate and kidney cancer and thus there is sufficient written description for treating prostate cancer and kidney cancer with the compounds of Formula (III) and (IV).  However, the single use set forth in example 4 only applies to the compound of Formula (IV) and TMZ.  The specification fails to set forth the use of the compounds of Formula (III), the use of the compound of Formula (IV) in combination with TMZ and radiation therapy or the use of the compound of Formula (IV) and radiation therapy for the treatment of prostate cancer or kidney cancer.  A sub-genus cannot support a genus. Additionally, recent case law Tronzo v. Biomet 47 USPQ2d 1829 states that a species in a prior application does not provide written description to a generic claim.
Claims 1, 6, 7, 11, 12, 14, 19, 20 and 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record and stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624